DETAILED ACTION

Examiner’s Note
This office action is in response to applicants’ remarks filed July 1, 2021.  Claims 1-20 are pending, with claims 15-20 remaining withdrawn as directed to non-elected subject matter.  Following further consideration new grounds of rejection have been deemed appropriate. This action is NON-FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-12, and 14 of U.S. Patent No. 10,504,814. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims set forth each feature as set forth in pending claims 8-13 including first and second active regions with pins and links configured such that the first active region has a different ratio of pins to links when compared to the second active region.

Claim Objections
Claim 7 objected to because of an inadvertent typographical error.  Claims 7, line 1, states that “the second active is…”, however the phrase should read --the second active region is---. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 line 2 states that wherein “the comprises” however it is unclear what applicants’ intend as the antecedent basis for ‘the’?  Correction is required.
Claims 9-14 are rejected as depending from claim 8 as rejected above, but are not otherwise independently subject of a rejection under 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 1-7 are allowed.  Applicants’ arguments filed July 1, 2021 have been considered and have been found to be persuasive.  The rejections under 35 U.S.C. 103 over Bertolotti et al. have been withdrawn.  Following further consideration new grounds of rejection have been deemed proper with respect to claims 8-14 and have been set forth above.
With respect to claim 1, the prior art does not teach or suggest a heat sink comprising, (1) a first active region comprising first pin portions having first links connecting some of the first 

Withdrawn Claims
At least applicants’ claim 15 appears to contain issues under U.S.C. 112(b). For example the scope of the phrase “a first active region comprising first pin portions of the first plurality of pin portions having first links connecting some of the first pin portions,” could not be determined.  Should the withdrawn claims be considered for rejoinder, applicants’ may wish to review claims 15-20 for compliance with 35 U.S.C. 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Adam Krupicka/Primary Examiner, Art Unit 1784